Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-28-2006

Swandani v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1396




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Swandani v. Atty Gen USA" (2006). 2006 Decisions. Paper 408.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/408


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                              NO. 06-1396
                           ________________


                  PANDE SWANDANI; UMAR SATIR,

                                         Petitioners

                                    v.

             ATTORNEY GENERAL OF THE UNITED STATES,

                                         Respondent


                ____________________________________

                      ON PETITION FOR REVIEW
                   OF AN ORDER OF THE BOARD OF
                       IMMIGRATION APPEALS
                (Agency Nos. A79-672-955 & A79-672-954)
               _______________________________________

                Submitted Under Third Circuit LAR 34.1(a)
                           September 27, 2006

   Before: SLOVITER, SMITH AND VAN ANTWERPEN, CIRCUIT JUDGES

                       (Filed September 28, 2006)

                       _______________________

                              OPINION
                       _______________________



PER CURIAM
       Pande Swandani and her husband Umar Satir, natives of Indonesia, entered the

United States in May 2000 as visitors. On June 20, 2002, they were charged as

removable for overstaying their admission period. They conceded removability and

applied for asylum, withholding of removal, and relief under the Convention against

Torture (CAT). They argued that they were persecuted in Indonesia based on their

religion and race. After a hearing, the IJ found the asylum applications to be untimely,

denied withholding and relief under the CAT, and ordered petitioners removed to

Indonesia. The BIA adopted and affirmed the decision of the IJ. Petitioners filed a

timely petition for review.

       Generally, we lack jurisdiction to review a decision by the IJ or the BIA that an

asylum application is untimely. 8 U.S.C. § 1158(a)(3). We have jurisdiction to review

constitutional claims and questions of law but not factual or discretionary determinations

related to the timeliness of an asylum application. Sukwanputra v. Gonzales, 434 F.3d

627, 634 (3d Cir. 2006). Petitioners do not raise any questions of law or constitutional

claims or even address the issue of the timeliness of their asylum applications in their

brief. Thus, we lack jurisdiction to review the determination that petitioners’ asylum

applications were untimely.

       We have jurisdiction under 8 U.S.C. § 1252 over the BIA’s denial of withholding

of removal and relief under the CAT. The BIA’s decision should be reversed only if the

record permits but one reasonable conclusion which was not the one reached by the

Board. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992). At their hearing, petitioner

                                             2
Swandani testified that in 1997 a man wielding a knife attacked them in their home. She

also described an incident in which she was robbed and almost raped after attending a

protest in May 1998. The incidents petitioner described do not rise to the level of

persecution. Lie v. Ashcroft, 396 F. 3d 530, 536 (3d Cir. 2005)(“[T]wo isolated criminal

acts, perpetrated by unknown assailants, which resulted only in the theft of some personal

property and a minor injury, [are] not sufficiently severe to be considered persecution.”)

       Petitioners have not shown that the record compels a finding that their lives would

be threatened or they would be tortured if removed to Indonesia so as to entitle

them to withholding of removal or relief under the CAT. Tarrawally v. Ashcroft, 338

F.3d 180, 186 (3d Cir. 2003); 8 C.F.R. § 208.16(c)(2). Accordingly, we will deny the

petition for review.




                                             3